Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 1 of 18 PageID #: 4897




   UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §          CASE NO. 4:14-CR-91(28)
                                                  §
  FRANCISCO BALDERAS-MEJIA                        §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Francisco Balderas-Mejia’s (“Balderas-Mejia”)

  Motion to Compel Compassionate Release (#944), wherein he requests that the court release him

  from imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the threat of Coronavirus

  Disease 2019 (“COVID-19”). The Government opposes the motion (#955). After conducting an

  investigation, United States Probation and Pretrial Services (“Probation”) recommends denying

  the motion.      Having considered the motion, the Government’s response, Probation’s

  recommendation, the record, and the applicable law, the court is of the opinion that the motion

  should be denied.

  I.       Background

           Balderas-Mejia’s offense of conviction stems from his involvement in a drug-trafficking

  conspiracy. On August 13, 2014, a federal grand jury in the Eastern District of Texas returned

  a five-count First Superseding Indictment charging Balderas-Mejia and 46 codefendants in Count

  1 with Conspiracy to Possess With Intent to Manufacture and Distribute 5 Kilograms or More of

  Cocaine, in violation of 21 U.S.C. § 846; in Count 2 with Conspiracy to Possess With Intent to

  Manufacture and Distribute 1,000 Kilograms or More of Marijuana, in violation of 21 U.S.C.

  § 846; in Count 3 with Conspiracy to Import Cocaine and to Manufacture and Distribute Cocaine

  Intending and Knowing the Cocaine Will Be Unlawfully Imported Into the United States, in
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 2 of 18 PageID #: 4898




  violation of 21 U.S.C. § 963; in Count 4 with Manufacturing and Distributing Cocaine Intending

  and Knowing the Cocaine Will Be Unlawfully Imported Into the United States, in violation of 21

  U.S.C. § 959; and in Count 5 with Conspiracy to Commit Money Laundering, in violation of 18

  U.S.C. § 1956(h). On March 30, 2017, Balderas-Mejia pleaded guilty to Count 1 of the First

  Superseding Indictment pursuant to a binding plea agreement. Subsequently, on April 21, 2017,

  the court sentenced Balderas-Mejia to 168 months’ imprisonment, followed by a 5-year term of

  supervised release. The court ordered that Balderas-Mejia’s sentence run concurrently with his

  term of imprisonment imposed in Case No. 2:13CR01344-1 in the Western District of Texas.

  Balderas-Mejia is currently housed at Federal Correctional Institution El Reno, located in El Reno,

  Oklahoma (“FCI El Reno”). His projected release date is September 22, 2029.

  II.    Analysis

         A.      Exhaustion of Administrative Remedies

         On December 21, 2018, former President Trump signed the First Step Act of 2018 into

  law. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part,

  amended 18 U.S.C. § 3582(c), which gives the court discretion, in certain circumstances, to

  reduce a defendant’s term of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a

                                                   2
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 3 of 18 PageID #: 4899




         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See United States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020) (“Prior

  to the passage of the First Step Act . . . courts lacked the power to adjudicate motions for

  compassionate release.”), cert. denied, 141 S. Ct. 920 (2020); Tuozzo v. Shartle, No. 13-4897,

  2014 WL 806450, at *2 (D.N.J. Feb. 27, 2014) (denying petitioner’s motion for compassionate

  release because no motion for his release was filed by the BOP). The First Step Act amended

  § 3582(c) by providing a defendant the means to appeal the BOP’s decision not to file a motion

  for compassionate release on the defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345,

  347 (S.D. Tex. 2019); United States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1

  (N.D. Tex. Apr. 9, 2019). The plain language of the statute, however, makes it clear that the

  court may not grant a defendant’s motion for compassionate release unless the defendant has

  complied with the administrative exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); Franco,

  973 F.3d at 467 (holding that the statutory requirement that a defendant file a request with the

  BOP before filing a motion for compassionate release in federal court “is not jurisdictional but that

  it is mandatory”); United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020) (“Even though [the]

  exhaustion requirement does not implicate [the court’s] subject-matter jurisdiction, it remains a

  mandatory condition.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he

  exhaustion requirement . . . presents a glaring roadblock foreclosing compassionate release.”).

  Thus, before seeking relief from the court, a defendant must first submit a request to the warden

                                                   3
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 4 of 18 PageID #: 4900




  of his facility to move for compassionate release on his behalf and then either exhaust his

  administrative remedies or wait for the lapse of 30 days after the warden received the request. 18

  U.S.C. § 3582(c)(1)(A); Franco, 973 F.3d at 467 (“The text . . . outlines two routes a defendant’s

  motion can follow to be properly before the court. Both routes begin with the defendant

  requesting that ‘the [BOP]’ ‘bring a motion on the defendant’s behalf.’”); United States v. Harris,

  812 F. App’x 106, 107 (3d Cir. 2020); United States v. Springer, 820 F. App’x 788, 791

  (10th Cir. 2020) (defendant “was required to request that the BOP file a compassionate-release

  motion on his behalf to initiate his administrative remedies” (citing Raia, 954 F.3d at 595)); Alam,

  960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020 WL 2500127, at *3 (S.D. Tex.

  May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with the equitable authority to

  excuse [defendant’s] failure to exhaust his administrative remedies or to waive the 30-day waiting

  period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL 1816496, at *2 (W.D. La.

  Apr. 9, 2020))).

         Here, Balderas-Mejia attached to his motion a copy of a letter, dated July 6, 2020,

  requesting home confinement that he allegedly submitted to the warden of Federal Correctional

  Institution Beaumont Low (“FCI Beaumont Low”), the facility where he was housed at the time.4

  According to an attorney with the BOP, Balderas-Mejia did not submit a request for

  Compassionate Release or Reduction in Sentence to the warden of FCI Beaumont Low.

  Probation’s investigation revealed that Balderas-Mejia filed an administrative remedy request on

  July 27, 2020, which was rejected on August 4, 2020; however, there is no indication that this

  request pertained to compassionate release. Thus, it is unclear whether Balderas-Mejia has


         4
             Balderas-Mejia was transferred to FCI El Reno on February 23, 2021.

                                                    4
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 5 of 18 PageID #: 4901




  exhausted his administrative remedies. Moreover, even if he had complied with the exhaustion

  requirement before filing the instant motion, nothing in his motion indicates that extraordinary and

  compelling reasons exist to release him from confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C. § 3582(c)(1)(A). The policy statement



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       5
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 6 of 18 PageID #: 4902




  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

         A.      Medical Condition

         In the instant motion, Balderas-Mejia, age 41, contends that he is eligible for

  compassionate release due to a variety of medical conditions—specifically, that he suffers from

  hypertension, high cholesterol, hyperthyroidism, primary cardiomyopathy, asthma, two dislocated

  discs, and sleep apnea. The USSG provides that extraordinary and compelling reasons exist

  regarding a defendant’s medical condition when the defendant is “suffering from a terminal illness

  (i.e., a serious and advanced illness with an end of life trajectory)” or when a defendant is

  “suffering from a serious physical or medical condition,” “suffering from a serious functional or

  cognitive impairment,” or “experiencing deteriorating physical or mental health because of the

  aging process, that substantially diminishes the ability of the defendant to provide self-care within

  the environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A).

         According to Balderas-Mejia’s Presentence Investigation Report (“PSR”), prepared in

  April 2017, he stated that he was suffering from a dislocated disc and high blood pressure and

  reported that he had two minor cardiac arrests in 2005 and 2006. He also informed Probation that

  he was taking various medications. Balderas-Mejia’s BOP medical records reveal that he has been

  diagnosed with hypothyroidism, hyperlipidemia, myopia, essential (primary) hypertension (high

  blood pressure), dermatitis, and low back pain; however, there is no indication that he suffers

  from hyperthyroidism, cardiomyopathy, asthma, or sleep apnea. Balderas-Mejia also has a body

  mass index of between 40 and 44.9, which surpasses the threshold for obesity according to the


                                                   6
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 7 of 18 PageID #: 4903




  Centers for Disease Control and Prevention (“CDC”). Balderas-Mejia is currently prescribed

  aspirin to treat his hyperlipidemia and hypertension, atorvastatin for his hyperlipidemia,

  hydrochlorothiazide for his hypertension, levothyroxine sodium to treat his hypothyroidism and

  hypertension, naproxen for his low back pain, and two creams to treat his dermatitis. In a BOP

  medical record dated May 19, 2020, Sreedhar Polavarapu, M.D., indicates that Balderas-Mejia’s

  hypertension is “stable on meds.” With regard to hypothyroidism, Dr. Polavarapu describes his

  condition as “clinically euthyroid,” denoting a normally functioning thyroid gland.

          Balderas-Mejia is classified as a BOP medical Care Level 2 inmate. According to the

  BOP’s Clinical Practice Guidance, dated May 2019, Care Level 2 inmates “are stable outpatients

  who require clinician evaluations monthly to every 6 months. Their medical . . . conditions can

  be managed through routine, regularly scheduled appointments with clinicians for monitoring.

  Enhanced medical resources, such as consultation or evaluation by medical specialists, may be

  required from time to time.” Balderas-Mejia’s medical summary does not meet the criteria listed

  above. None of his medical conditions are terminal or substantially diminish his ability to provide

  self-care. See United States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021). To the contrary,

  Balderas-Mejia’s conditions are well managed with medication. See id. The court acknowledges

  that according to the CDC website some of Balderas-Mejia’s underlying medical conditions,

  specifically, obesity and hypertension, place him at a higher risk of severe symptoms should he

  contract COVID-192; nonetheless, such commonplace maladies do not make his case

  “extraordinary.” See id. at 434.



          2
           In relevant part, the CDC states that adults with obesity are at an increased risk of severe illness,
  while adults with high blood pressure might be at an increased risk for severe illness.

                                                        7
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 8 of 18 PageID #: 4904




         According to the CDC, 42.5% of the adult population in the United States is obese and

  73.6% is overweight. In addition, the CDC reports that nearly half of the adult population in the

  United States has hypertension and approximately 12% of the population has high cholesterol

  (hyperlipidemia). Due to their prevalence, obesity, hypertension, and hyperlipidemia cannot be

  deemed “extraordinary” in order to merit compassionate release. See id. (noting that neither

  hypertension nor high cholesterol made the defendant’s case “extraordinary” because “nearly half

  of the adult population in the United States suffers from hypertension” and “roughly 12% of

  Americans suffer from high cholesterol”); United States v. Harmon, 834 F. App’x 101, 101 (5th

  Cir. 2021) (affirming denial of compassionate release to a 52-year-old woman who was obese with

  a body mass index of 36); United States v. Williams, No. CR 15-83-SDD-EWD, 2021 WL

  414825, at *3 (M.D. La. Feb. 5, 2021) (denying compassionate release to inmate with Type 2

  diabetes and obesity because there was no evidence these conditions had diminished his ability to

  provide self-care within the facility); United States v. Grant, No. 16-00172-01, 2021 WL 149308,

  at *4 (W.D. La. January 15, 2021) (noting that “while obesity is an underlying medical condition

  that poses increased risk of severe illness from COVID-19, courts have found that obesity—alone

  or even paired with other medical conditions—does not provide adequate grounds for

  compassionate release”); United States v. Sentimore, No. 04-382, 2020 WL 7630778, at *2 (E.D.

  La. Dec. 22, 2020) (finding that defendant’s morbid obesity did not rise to the level of an

  extraordinary and compelling circumstance that would justify his early release); United States v.

  Cotto, No. CV 16-36, 2020 WL 5761192, at *2 (E.D. La. Sept. 28, 2020) (recognizing the

  seriousness of diabetes and obesity but denying compassionate release because inmate had not

  shown that he was unable to take care of himself within the confines of the facility or that BOP


                                                 8
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 9 of 18 PageID #: 4905




  could not manage his medical conditions appropriately in view of medical records showing that

  he was being administered the necessary care); United States v. Durham, No. 3:18-cr-251-MOC-

  DCK-1, 2020 WL 5577884, at *2 (W.D.N.C. Sept. 17, 2020) (finding the fact that the defendant

  has hypertension, a condition that may increase his risk for severe illness from COVID-19,

  without more, does not present an “extraordinary and compelling reason” for compassionate

  release); United States v. Wilson, No. 2:18cr132, 2020 WL 4901714, at *5 (W.D. Wash. Aug.

  20, 2020) (rejecting the notion that inmate’s hypertension claim was sufficient to justify early

  termination of sentence); United States v. Gordon, No. 15-20609, 2020 WL 3971013, at *3 (E.D.

  Mich. July 14, 2020) (denying compassionate release to an obese defendant, reasoning that

  because “42.4% of American adults are obese and [an] additional 32% are overweight,” obesity

  “is not a condition so [extraordinary] that injustice would result if the relief is not granted”). In

  fact, Balderas-Mejia’s BOP records reveal that he has no medical restrictions, has regular duty

  work assignments, and is cleared for food service. Thus, Balderas-Mejia has failed to establish

  that a qualifying medical condition exists that would constitute an extraordinary and compelling

  reason to reduce his sentence.

          C.      “Other” Reasons3

          Balderas-Mejia’s request for compassionate release potentially falls into the fourth,

  catch-all category of “other” extraordinary and compelling reasons, which specifically states that

  the Director of the BOP shall determine whether “there exists in the defendant’s case an


          3
            Balderas-Mejia attached to his motion a copy of another inmate’s motion for compassionate
  release that Balderas-Mejia slightly altered. The motion references a § 2255 motion even though
  Balderas-Mejia has not filed such a motion. Balderas-Mejia even includes a notation: “This Page is
  Hypothetical as if I rendered the 2255.” The court will not address hypothetical issues or issues Balderas-
  Mejia clearly did not raise in the motion before the court.

                                                      9
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 10 of 18 PageID #: 4906




   extraordinary and compelling reason other than, or in combination with, the reasons described in

   subdivisions (A) through (C).” U.S.S.G. § 1B1.13 cmt. n.1(D). Although Subdivision D is

   reserved to the BOP Director, the Commission acknowledged, even before the passage of the First

   Step Act, that courts are in the position to determine whether extraordinary and compelling

   circumstances are present. United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019)

   (“Read in light of the First Step Act, it is consistent with the previous policy statement and with

   the Commission guidance more generally for courts to exercise similar discretion as that

   previously reserved to the BOP Director in evaluating motions by defendants for compassionate

   release.”); see Cantu, 423 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A)

   . . . is that when a defendant brings a motion for a sentence reduction under the amended

   provision, the Court can determine whether any extraordinary and compelling reasons other than

   those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

          In the case at bar, there is no indication that the BOP Director made a determination

   regarding the presence of extraordinary and compelling reasons with respect to Balderas-Mejia for

   any “other” reason.      It is well settled that “compassionate release is discretionary, not

   mandatory.” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Where, as here, a

   prisoner has engaged in “severe” criminal conduct, the district court has discretion to deny

   compassionate release after weighing the evidence. Id. at 693-94. In exercising its discretion, the

   court finds that no extraordinary and compelling reasons exist in relation to Balderas-Mejia’s

   situation.

          Balderas-Mejia maintains that if he contracts COVID-19 it will be fatal for him due to

   prison overcrowding and there being no way to distance himself from other inmates.


                                                   10
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 11 of 18 PageID #: 4907




   Nevertheless, as of March 24, 2021, the figures available at www.bop.gov list 0 inmates (out of

   a total inmate population of 987) and 0 staff members at FCI El Reno as having confirmed positive

   cases of COVID-19, 591 inmates and 48 staff members who have recovered, and 1 inmate who

   succumbed to the disease. Indeed, according to Balderas-Mejia’s medical records, he tested

   positive for COVID-19 on November 25, 2020, and, as of December 8, 2020, he had recovered

   from the virus. On that date, Nurse Practitioner S. Henderson observed that Balderas-Mejia “is

   not severely immunocompromised and did not have a severe illness requiring hospitalization.”

   Thus, it appears that the facility where Balderas-Mejia is housed is handling the outbreak

   appropriately and providing adequate medical care.

          Although Balderas-Mejia expresses legitimate concerns regarding COVID-19, he does not

   establish that the BOP cannot manage the outbreak within his correctional facility or that the

   facility is specifically unable to treat Balderas-Mejia, if he were to contract the virus once again

   and develop COVID-19 symptoms, while incarcerated. See Thompson, 984 F.3d at 435 (“Fear

   of COVID doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he

   mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

   alone cannot independently justify compassionate release, especially considering BOP’s statutory

   role, and its extensive and professional efforts to curtail the virus’s spread.”); United States v.

   Banks, No. CR 15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court

   cannot equate the generalized fear of COVID-19 to an extraordinary and compelling reason to

   support compassionate release, nor will it undermine BOP’s criteria to determine eligibility for

   sentence reductions or home confinement.”); United States v. Woods, No. 4:11-CR-106-SDJ,

   2020 WL 6391591, at *4 (E.D. Tex. Nov. 2, 2020) (noting that “courts have concluded that an


                                                   11
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 12 of 18 PageID #: 4908




   inmate’s concerns about risks associated with the spread of COVID-19 are not consistent with the

   policy statement of the Commission as required by Section 3582(c)(1)(A)”); United States v.

   Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General

   concerns about the spread of COVID-19 or the mere fear of contracting an illness in prison are

   insufficient grounds to establish the extraordinary and compelling reasons necessary to reduce a

   sentence.” (quoting United States v. Koons, 455 F. Supp. 3d 285, 292 (W.D. La. 2020))); United

   States v. Clark, 451 F. Supp. 3d 651, 656 (M.D. La. 2020) (finding the defendant had failed to

   present extraordinary and compelling reasons to modify his prison sentence because he “does not

   meet any of the criteria set forth by the statute” and he “cites no authority for the proposition that

   the fear of contracting a communicable disease warrants a sentence modification”). Furthermore,

   contracting the virus while incarcerated, even in conjunction with preexisting health conditions,

   is insufficient to establish exceptional and compelling circumstances warranting compassionate

   release. See United States v. Jackson, No. 3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D.

   Tex. July 30, 2020) (finding that defendant had failed to present extraordinary and compelling

   reasons for compassionate release despite suffering from previous underlying health conditions and

   testing positive for COVID-19).

          Moreover, courts have repeatedly denied COVID-19-based motions for compassionate

   release filed by inmates who, like Balderas-Mejia, have already contracted and recovered from the

   virus. See, e.g., United States v. Gipson, 829 F. App’x 780, 781 (9th Cir. 2020) (affirming denial

   of compassionate release for a defendant with preexisting conditions who had already contracted

   COVID); United States v. Marley, No. 16-CR-374 (VEC), 2020 WL 7768406, at *2 (S.D.N.Y.

   Dec. 30, 2020) (quoting United States v. Delorbe-Luna, No. 18-CR-384, 2020 WL 7231060, at


                                                    12
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 13 of 18 PageID #: 4909




   *2 (S.D.N.Y. Dec. 7, 2020) (“[A] defendant’s successful recovery from COVID-19 weighs

   against granting that defendant compassionate release.”)); United States v. Stockman, No.

   H-17-116-2, 2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that when an inmate is

   infected and recovers from COVID-19, the courts have found the risks of infection or severe

   symptoms or effects because of underlying conditions change and diminish); United States v.

   Baker, No. CR 16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020) (“Courts have denied

   COVID-19-based motions for compassionate release filed by inmates who have already contracted

   the virus.”); United States v. Neal, No. CR 11-28, 2020 WL 4334792, at *1 (E.D. La. July 28,

   2020) (“Courts have repeatedly found that defendants who contract COVID-19 and recover are

   not among those who fall within the guidelines or demonstrate ‘extraordinary and compelling

   reasons,’ meriting a reduction in their sentence.”); United States v. Shrout, No. 15-CR-438, 2020

   WL 3483703, at *4 (D. Or. June 26, 2020) (“[Defendant] has already contracted COVID-19 and,

   crucially, the BOP has properly managed the disease.”); United States v. Gallegos, No.

   4:17-CR-568, 2020 WL 3403032, at *3 (S.D. Tex. June 19, 2020) (“Having already contracted

   and fully recovered from COVID-19, the Court cannot say that Defendant’s asthma ‘substantially

   diminishes [his] ability . . . to provide self-care within the environment of a correctional facility.’”

   (quoting U.S.S.G. § 1B1.13)). Therefore, Balderas-Mejia has failed to establish that a qualifying

   medical condition or other reasons exist that would constitute extraordinary and compelling

   reasons to release him from prison.

           D.      Section 3553(a) Factors

           The court further finds that compassionate release is not merited in light of the applicable

   factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the


                                                     13
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 14 of 18 PageID #: 4910




   § 3553(a) factors before granting compassionate release); Thompson, 984 F.3d at 435 n.11

   (collecting cases); Chambliss, 948 F.3d at 693-94. Balderas-Mejia’s offense of conviction entails

   his participation in a large-scale, international drug-trafficking conspiracy involving the

   distribution of between 150 and 450 kilograms of cocaine. As part of the conspiracy, Balderas-

   Mejia supplied coconspirators with kilogram quantities of cocaine from various sources for

   distribution to others in the Eastern and Northern Districts of Texas. Balderas-Mejia began his

   drug-dealing activities as early as 2005, at which time he distributed cocaine for his own profit,

   provided stash houses for the storage of drugs, and was the drug load coordinator for multiple

   drug trafficking organizations. At the time of his offense of conviction, Balderas-Mejia worked

   on behalf of the Los Zetas drug cartel as well as other Mexican drug trafficking organizations.

   He was a source of supply of cocaine and marijuana in Texas and other states as far north as

   Minnesota. Balderas-Mejia received cocaine from the Los Zetas cartel and oversaw its storage

   in Eagle Pass, Texas, before it was delivered to other destinations in the United States. Balderas-

   Mejia also coordinated the transportation and delivery of marijuana to the Dallas and San Antonio,

   Texas, areas. In December 2009, a search of a stash house used by Balderas-Mejia resulted in the

   seizure of approximately 1,133 kilograms of marijuana. A cooperating source informed law

   enforcement that from 2005 to 2011, Balderas-Mejia received approximately 500 to 2,000

   kilograms of marijuana per week, and on two or three separate occasions, he received over 300

   kilograms of cocaine. Further, Balderas-Mejia frequently smuggled bulk cash drug proceeds from

   the United States to Mexico. When arrested, he was in possession of a loaded, gold-plated .45

   caliber handgun, found under his mattress, which he was known to carry when handling narcotics

   transactions.


                                                   14
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 15 of 18 PageID #: 4911




          Balderas-Mejia’s criminal history includes a prior conviction for conspiracy to possess with

   intent to distribute cocaine in the Western District of Texas. According to Probation, Balderas-

   Mejia has committed a number of disciplinary infractions while in BOP custody, including

   citations for possessing drugs/alcohol, disruptive conduct, possessing a hazardous tool, and

   possessing a cell phone. Moreover, Balderas-Mejia has a history of substance abuse, including

   the use of alcohol and cocaine up to a week before his arrest. In view of the nature and

   circumstances of his offense of conviction, his criminal history, his disciplinary infractions while

   incarcerated, and his history of substance abuse, the court cannot conclude that Balderas-Mejia

   would not pose a danger to any other person or to the community, if released from prison.

          In addition, granting Balderas-Mejia compassionate release would fail to provide just

   punishment for his offense and promote respect for the law. In Chambliss, the United States Court

   of Appeals for the Fifth Circuit upheld the denial of compassionate release due to the defendant’s

   not yet having served a significant portion of his sentence. 948 F.3d at 694. The district court

   determined that the defendant’s terminal illness “constitut[ed] ‘an extraordinary and compelling

   reason for a sentence reduction’ and that he ‘[did] not present a danger upon release,’” but denied

   release because “releasing [the defendant] after serving only 14 years of a 30-year sentence

   minimizes both the impact of [the defendant’s] crime and seriousness of the offense.” Id. at 693-

   94. “Moreover, the [district] court, citing the § 3553(a) factors, determined that requiring [the

   defendant] to serve the remainder of his sentence would ‘provide just punishment for the offense’

   and ‘afford adequate deterrence to criminal conduct.’” Id. at 693-94; see Thompson, 984 F.3d at

   434-35 (observing that the courts that have granted compassionate release “largely have done so

   for defendants who had already served the lion’s share of their sentences and presented multiple,


                                                   15
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 16 of 18 PageID #: 4912




   severe, health concerns”). In the instant case, releasing Balderas-Mejia after he has served only

   approximately 45% of his 168-month sentence would similarly minimize the impact of his crime

   and the seriousness of his offense.

          E.      Home Confinement

          In his motion, Balderas-Mejia urges the court to place him on “home confinement.” The

   BOP, however, has the exclusive authority to determine where a prisoner is housed; thus, the

   court is without authority to order home confinement. 18 U.S.C. § 3621(b); Cheek v. Warden of

   Fed. Med. Ctr., 835 F. App’x 737, 739 (5th Cir. 2020) (holding that “the pandemic did not create

   judicial authority to grant home confinement”); United States v. Donnell, 476 F. Supp. 3d 514,

   522 (E.D. Tex. 2020); Ambriz v. United States, 465 F. Supp. 3d 630, 633 (N.D. Tex. 2020);

   United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15,

   2020) (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate

   to home confinement.”). Indeed, “[n]o inmate has a constitutional right to be housed in a

   particular place or any constitutional right to early release.” Cheek, 835 F. App’x at 740. “It is

   not for a court to step in and mandate home confinement for prisoners, regardless of an

   international pandemic.” Id.

          Furthermore, the BOP has instituted a comprehensive management approach that includes

   screening, testing, appropriate treatment, prevention, education, and infection control measures

   in response to COVID-19. In response to a directive from the former United States Attorney

   General in March 2020, the BOP immediately began reviewing all inmates who have COVID-19

   risk factors, as described by the CDC, for the purpose of determining which inmates are suitable

   for placement on home confinement. See United States v. Collins, No. CR 04-50170-04, 2020


                                                  16
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 17 of 18 PageID #: 4913




   WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that inmates need not apply to be

   considered for home confinement, as this is being done automatically by case management staff.

   Since March 26, 2020, the BOP has placed 23,222 inmates on home confinement. The March

   2020 directive is limited to “eligible at-risk inmates who are non-violent and pose minimal

   likelihood of recidivism and who might be safer serving their sentences in home confinement

   rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020 WL 3000799,

   at *3 (S.D. Tex. June 2, 2020).

          In his Memorandum to the BOP dated March 26, 2020, former Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

                                                  17
Case 4:14-cr-00091-MAC-KPJ Document 958 Filed 03/25/21 Page 18 of 18 PageID #: 4914




   States v. Martin, 447 F. Supp. 3d 399, 403 (D. Md. 2020)). In this instance, there is no reason

   to believe that Balderas-Mejia would not revert to his drug-dealing and drug-abusing behavior if

   released from prison at this time.

   III.   Conclusion

          In short, Balderas-Mejia has failed to satisfy his burden of showing the necessary

   circumstances to warrant relief under the statutory framework to which the court must adhere.

   See United States v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020)

   (stressing that “the rampant spread of the coronavirus and the conditions of confinement in jail,

   alone, are not sufficient grounds to justify a finding of extraordinary and compelling

   circumstances”); Koons, 455 F. Supp. 3d at 291-92 (same). As the court observed in Koons,

   rejecting the notion that it has “carte blanche” authority to release whomever it chooses, “[t]he

   Court cannot release every prisoner at risk of contracting COVID-19 because the Court would then

   be obligated to release every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 455 F. Supp.

   3d at 292.

          In accordance with the foregoing analysis, Balderas-Mejia’s Motion to Compel

   Compassionate Release (#944) is DENIED.

           SIGNED at Beaumont, Texas, this 25th day of March, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                  18
